 I)t(IlSIONS O() NAFOl()NAI. IABOR REL.ATIONS BOARD)Loffland Brothers Company and Alaska Roughnecksand Drillers Association, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Local 959, Stateof Alaska, Petitioner. Case 19 RC 8729June 26, 1979DECISION ON REVIEW AND DIRECTION OFELECTIONBY MEMBERS JENKINS, MURPhY, ANI) TRUESI)AI.EOn March 17, 1978, the Acting Regional Directorfor Region 19 issued a Decision and Order in theabove-entitled proceeding. In accordance with Sec-tion 102.67 of the National Labor Relations BoardRules and Regulations, Series 8, as amended, Peti-tioner, Alaska Roughnecks and Drillers Association,affiliated with International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, Local 959, State of Alaska, filed a timelyrequest for review of his decision.By telegraphic order dated April 24, 1978. theBoard granted Petitioner's request lor review. Peti-tioner filed a brief in support of its request, and theEmployer filed a statement in opposition to Petition-er's request for review.Pursuant to the provisions of Section 3(b) of theNational abor Relations Act, as amended, the Na-tional l.abor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review, includingthe briefs on review, and makes the fllowing find-ings:The Employer is a Texas corporation headquar-tered at Tulsa, Oklahoma, and is engaged in perform-ing contract drilling services throughout the UnitedStates and 14 foreign countries. Petitioner seeks torepresent a unit of all the Employer's oil rig employ-ees in the State of Alaska. The Employer contendsthat the only appropriate unit is one which is com-posed of all its operations thoughout its four cornersdivision, of which the State of Alaska is only a part.The parties stipulated at the hearing that any appro-priate unit determined by the Board should includethe following classifications: derrickmen, motormen,floormen, pitwatchers, sewer plant operators, roust-abouts, and forklift operators. The parties also stipu-lated that the following classifications are to be ex-cluded from any unit found appropriate:superintendent of Alaska operations, rig superinten-dents, drillers, and expeditors. The parties disagree,however, over the supervisory status of the roust-about pusher and relief roustabout pusher, as well asthe technical status and unit placement of electri-cians, mechanics, combination mechanic/electricians,and welders. Petitioner, contrary to the Employer,would include all these classifications.With respect to the scope of the unit, the ActingRegional Director agreed with the Employer that aunit limited to the Employer's State of Alaska em-ployees is not appropriate. In view of Petitioner'swish not to proceed to an election in a unit geographi-cally greater than that sought, the Acting RegionalDirector dismissed the petition. Thus, the Acting Re-gional Director did not consider the supervisory andtechnical issues. Petitioner argues on review, however,that the Acting Regional Director's decision reflects alack of' understanding of the separate community ofinterest shared by the employees in Alaska. The Em-ployer contends that the Acting Regional Director'sdecision is correct and should be sustained.The Employer's operations in Alaska were, at timesrelevant, limited to a single drilling rig, rig 162. lo-cated 50 miles east of Prudhoe Bay on the NorthSlope. Consequently, Petitioner's requested unit.though described in geographical terms, was in effecta request for a single-rig unit, and we here limit ourconsideration to the appropriateness of rig 162 as aseparate unit.Rig 162 is included in the fotur corners division.which is headquartered in Farmington, New Mexico.'The [Employer introduced considerable evidence insupport of' its contention that a divisionwide unit isappropriate. owever. c\, en if such unit could he ap-propriate- and we reach no final conclusion on thatpoint the appropriateness of a unit of lesser scope isnot thereby necessarily precluded.The Board has held that single rigs in the Employ-er's western division constitute separate appropriateunits.2In reaching that result, the Board relied pri-marily on the operational autonomy of the individualrigs, particularly with respect to day-to-day controlover employee-related matters, such as hiring, firing.and discipline. The Employer has shown no conse-quential limitations with respect to such matters ineffect at rig 162. Ilere, as with western division rigs,the superintendents are primarily responsible for theday-to-day operations and have authority to hire andfire. Indeed, the isolation of rig 162 necessarily re-quires a high degree of local automony concerningday-to-day operations, particularly with respect tosuch matters as hiring, firing, and employee disci-l he tour corners din ision encompasses the Employer's operations in NewMexico, southern (Colorado, Ultah Nea;lda. Oregon. Washington, andAlaska.2 See I.offtland Broherr (ompalnv. 235 NLRH 154 11978)243 NLRB No. 1474 I.O"'I.AN) BROS. CO.()pline.t Consequently. we disagree with the Acting Re-gional D)irector's conclusion concerning the scope olthe unit and find that the employees of rig 162 are aseparate, identifiable group with a distinct commu-nity of interest and thus constitute a separate appro-priate unit.The Roustabout Pusher and Substitute RoustaboutPusherContrary to Petitioner. who seeks their inclusion inthe unit, the Employer would exclude the roustaboutpusher and his substitute as supervisors.The roustabout crew is composed of three roust-abouts and the pusher, who receives slightly higherpay than that of other members of the crew, but whoworks the same hours and, apart from pay, receivesthe same benefits. The crew is engaged in performingcommon labor around the drilling rig. These dutiesinclude stacking mud, shoveling snow, rolling casings,and helping to move drill pipe and other equipment.The rig superintendent assigns the tasks to be per-formed by the crew, and it is part of the pusher's jobto assign specific jobs to members of the crew and tosee that the work is done properly. However, hespends the majority of his time performing the samework as other members of the crew and. as testifiedby Rig Superintendent Hensen, most of the tasks per-formed by the roustabout crew are "routine." Thus itappears that the pusher acts in a very limited spherein giving directions to the crew and is primarily aconduit in carrying out the tasks that have been as-signed by the rig superintendent. Consequently, fromthe foregoing we find that the pusher's direction ofthe crew is a ministerial function and does not rise.especially in view of the essentially routine nature ofthe work involved, to the level of responsible direc-tion.There is, however, some evidence that the pusheron one occasion has discharged an employee withoutconsultation with the rig superintendent. The singleinstance of an actual discharge occurred about a yearbefore the hearing in this case and was clearly con-trary to the discharge procedure in ef fect at the timeof the hearing. As Superintendent Hensen testified.the established practice is for the pusher to bring suchmatters to the attention of the rig superintendent.who then makes an independent investigation and de-termination before final action is taken. Indeed, Hlen-sen described this isolated instance of discharge as anI The Acting Regional Director found that the Employer's onsite supers i-sors, the rig superintendents. do not have the authority to discharge person-nel without the approval of the next higher authority. This conclusion iscontrary to the testimony of James D. Hensen, Jr.. rig superintendent of rig162, who has been employed by l.offland Brothers for approximately 13years and who stated he did have the authority to hire and fire rig crewpersonnel.'unusual situation." noting that the dischargee wasalready on a plane and gone from the drilling sitewhen the rig superintendent learned of it. In anyevent, in view of the record as a whole, we do notconsider this isolated incident suffticient to establishsupervisory authority here. Consequently. we findthat the evidence does not show that the pusher hasthe authority either to discharge or to make effectiverecommendations concerning disciplinle.4In sum, the record shows that the roustaboutpusher and his relief' who has the sarnle duties andresponsibilities. are leadmen rather than statutor su-pervisors. Accordingly, we shall include them in theunit.Thile Electrician. the Mechanic, the ('ombinationMechanic/ Electrician. and the \'elderThe Employer contends, contrary to the positiontaken by Petitioner, that the foregoing employees aretechnicals who should he excluded from an unitfound appropriate. These employees are engaged inrig maintenance work and are necessari versatileand highly skilled. Hlowever. the expertise necessaryfor their work can be acquired through on-the-jobexperience, aned there is no showing that their workrequires any specialized training acquired throughtechnical school or college courses or their equivalent.Rather, the most important criterion in hiring theseemployees is varied rig experience. Further, the rec-ord shows that these employees are engaged essen-tially in perfirminig the customary work--althoughpossibly on a quite highls skilled level -of theircrafts. Accordingly, we find in these circumstancesthat the electrician, mechanic, mechanic/electrician.and welder are not technical employees. Thus, as theyare part of the rig work force under the rig superin-tendent's supervision, we shall include them in theunit.'In view of all the foregoing we find that the follow-ing employees of the Employer working on rig 162constitute a unit appropriate tfr the purposes of col-lective bargaining within the meaning of Section 9(h)of the Act:4There also was estimony that the pusher would have the authority todischarge a roustabout ho is drunk on the ob: however. the Board hasconslstently held that uthority to discharge hich is limited to flagrantviolation of common working conditlons. such a being drunk, is insufficientby itself to establish supervisory status. See (;real rlakr' iomin (rnpanl,168 NLRB 695. 700 (19671. and Southern Indusiries Copans,, et al. 92NLRB 998. 999 1000 (1950) Moreoser. there was no eidence that suchaulhorillt has been exercised here'How eser. een assuming such employees are techniclls. the mployerhas notl hereb made out a case for their exclusion. as t appears. as stated.that the) are part of the rig work force. thit there is no history of theirexclusion triom an) unit ol rig emplosees. and that no union seeks to repre-sent them separately. Sec The Shcfld (Corp,ranion. 134 NI.RB 1101 (196117S I)E('ISIONS 0I- NAIIONAI. ABOR RlLAlIONS BOARI)All employees, including derrickman, motormen,floormen, pitwatchers, sewer plant operators.roustabouts. forklift operators, roustabout push-ers, substitute roustabout pushers, electricians,mechanics, combination mechanic/electricians,and welders employed by the Employer on RigNo. 162, but excluding superintendent of Alaskaoperations, rig superintendents, drillers, expedit-ers. office clerical employees, guards and allother supervisors as defined in the Act.[Direction of Election and E.xcelsior tbotnoteomitted ftrom publication.]76